Citation Nr: 1720721	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	John Cardello, Attorney


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel



INTRODUCTION

The Veteran serviced on active duty from April 1983 to April 1986 and from January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

Notably, the Board previously denied the Veteran's claim in March 2016.  However, the Veteran appealed the Board's decision to the United States Court for Veteran's Claims (Court).  The Veteran, through his representative, and the Secretary of VA submitted a Joint Motion requested that the Board's decision be vacated and remanded.  In February 2017, the Court granted the Joint Motion and remanded the case to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for a bilateral knee disability.

As an initial matter, the Board notes that Veteran was within Army body fat standards in August 2006 and, in January 2007, the Veteran's complained of knee pain and swollen, stiff and painful joints.  The Veteran attributed the swollen, stiff and painful joints to his February 2004 to February 2005 Iraq deployment.  See June 2013 Military Personnel Record.  

Since the Veteran left active duty in March 2005, the Board recognizes that the January 2007 complaints of knee and joint pain are 10 months outside of the 1-year presumptive service connection period.  Nevertheless, the Board finds that this evidence should be considered by a VA examiner.  

Furthermore, in May 2017, the Veteran submitted a new private medical diagnosis different from the VA diagnosis of bilateral degenerative knee arthritis.  The private diagnosis said that the Veteran had "[m]ild spurring on Left and Right knees consistent to chondromalacia patellae" as a result of the Veteran constantly running in excess of 15 miles per week.  Also, in May 2017, the Veteran contends that his current knee disability began during his 1983 physical exertions in boot camp.

Finally, as set forth in the February 2017 Joint Remand, in rendering its March 2016 denial of service connection, the Board erred by failing to adequately address whether the Veteran had a bilateral knee condition that clearly and unmistakably pre-existed his military service.  Remand for additional development or clarification is needed with regard to the previous medical opinions provided. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, including any possible outstanding VA records for a knee arthritis diagnosis and physical therapy that the Veteran claims that he received in Chicago in 2005.  See August 2016 CAPRI record.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (2016).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (2016).

2. After completing the above development, return the claims file and a copy of this remand to a suitably qualified VA examiner for a review and addendum opinion.  If determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  After review of the complete file, the examiner should provide a revised medical opinion as to whether the Veteran has a current knee disability:  

a) As to the patella alta noted in the March 2013 VA examination, the examiner should state if it most accurately characterized as an injury, a defect, or a disease.  (Please note for VA purposes, a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.)

b) If the patella alta is a defect, the examiner should determine whether it is as likely as not (50 percent probability or more) that any other superimposed knee injury or disease was incurred or aggravated as a result of this underlying defect.

c) If it constitutes an injury or disease, then the examiner should determine if it clearly and unmistakable preexisted either period of service and clearly and unmistakably was not aggravated during either period of service beyond the natural progress of the injury or disease.  (April 1983 to April 1986 and January 2004 to March 2005).  The term "clear and unmistakable" means obvious, manifest, and undebatable.

d) As to degenerative joint disease, the examiner should determine if it clearly and unmistakably preexisted the second period of service and clearly and unmistakably was not aggravated during the second period of service beyond the natural progress of the injury or disease. (January 2004 to March 2005).

e) As to degenerative joint disease and any other knee disability currently present, the examiner must indicate whether it is at least as likely as not (a probability of 50 percent or greater) that such disability had its onset during either period of service or is otherwise related to service.

f) The examiner should discuss the impact of the Veteran's in-service activities of carrying in excess 25 to 50 pound back packs daily for 14 to 18 hours per day, running in excess of 15 to 20 miles per week, constant wearing of "load-bearing equipment," jumping up and down off the back of trucks and Humvees, and crawling on the ground during active duty service.  

g) The examiner should discuss the June 2013 Military Personnel Record containing the January 2007 Statement of Medical Examination and Duty Status entry for "left knee pain," the January 2007 Post Deployment Health Assessment complaining of "swollen, stiff or painful joints" that the Veteran attributes to his February 2004 to February 2005 Iraq deployment, and the Veteran being within Army body fat standards in August 2006.  

h) Finally, the examiner should discuss whether he or she agrees with the May 2017 private medical diagnosis of the Veteran having "[m]ild spurring on Left and Right knees consistent to chondromalacia patellae" with the examiner providing a supporting rationale for his or her agreement or disagreement with this May 2017 private medical diagnosis.

3. After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  The RO must consider all applicable laws and regulations to include the CAVC Order's requirement to provide adequate reasons and bases for the RO decision.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






